Citation Nr: 0603514	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) with 
depression.

2.  Entitlement to a disability rating in excess of 
10 percent for post-traumatic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 30 percent rating, and granted service connection 
for post-traumatic headaches with a 10 percent rating.  The 
veteran perfected an appeal of the assigned ratings.

In August 2004 the veteran appeared before the undersigned at 
a videoconference hearing.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which has 
been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  The VCAA requires VA to 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, and to 
inform the claimant of the evidence that VA will obtain and 
what evidence the claimant is expected to provide.  
Furthermore, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); 
38 C.F.R. § 3.159(b) (2005).  Although the RO provided the 
veteran VCAA notices in June 2001, March 2003, and April 
2003, in those notices the RO did not inform him of the 
evidence needed to substantiate his appeal of the assigned 
ratings.  The Board finds, therefore, that remand of the case 
is required.

During the August 2004 hearing the veteran reported that he 
has continued to receive treatment for PTSD from the VA 
Medical Center (MC).  Records subsequent to June 2003 have 
not been associated with the claims file.  The VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of his appeal should not be made 
without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

During the August 2004 hearing he also reported having 
received treatment for his headaches from a private 
neurologist.  The records of that treatment are relevant to 
his appeal of the assigned rating, and should be considered 
in the appeal.  Also, due to the length of time since he was 
last examined (2003), he should be provided current VA 
examinations in order to determine the severity of his 
headaches and PTSD.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the veteran's 
treatment records from the VAMC since 
June 2003.  In addition, the RO should 
obtain from the veteran the name and 
address of his private neurologist and, 
after securing any necessary release, 
obtain the neurologist's treatment 
records of the veteran.  

3.  The RO should provide the veteran a 
VA neurology examination in order to 
determine the severity of his post-
traumatic headaches, and any other 
neurological manifestations of the head 
trauma that he experienced in service.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  In 
examining the veteran the examiner is 
asked to determine the frequency of any 
prostrating attacks of headaches.

4.  The RO should also provide the 
veteran a VA psychiatric examination in 
order to determine the severity of the 
symptoms of PTSD.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  

The psychiatrist should conduct a 
psychiatric examination and provide a 
complete description of the history of 
the psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should also provide an opinion 
on the extent to which the veteran's 
psychiatric symptomatology affects his 
ability to adapt and function in a work 
environment, in terms of how any 
occupational and social impairment 
impacts his work efficiency, ability to 
perform occupational tasks, and ability 
to establish or maintain effective work 
and social relationships.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

